Citation Nr: 1443232	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-21 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for inability to reproduce, also claimed as loss of use of a creative organ, to include as secondary to exposure to herbicides.

2. Entitlement to service connection for residuals of a vasectomy, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Alexa Roggenkamp, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1969 to June 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. In pertinent part, the December 2010 rating decision denied service connection for the Veteran's claimed inability to reproduce, also claimed as loss of use of a creative organ, and denied service connection for residuals of a vasectomy.


FINDINGS OF FACT

1. Due to his service in Vietnam, the Veteran is presumed to have been exposed to herbicides.

2. The preponderance of the evidence reflects that the Veteran does not have an inability to reproduce, also claimed as loss of use of a creative organ, due to any incident of his active duty service, including exposure to herbicides.

3. The preponderance of the evidence reflects that the Veteran does not have residuals of a vasectomy due to any incident of his active duty service, including exposure to herbicides.


CONCLUSIONS OF LAW

1. The criteria for service connection for inability to reproduce, also claimed as loss of use of a creative organ, to include as secondary to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2. The criteria for service connection for residuals of a vasectomy, to include as secondary to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). Prior to initial adjudication, a letter dated in September 2010 and subsequent phone call satisfied the duty to notify provisions with regard to the Veteran's service connection claim. 

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records have been obtained.  In September 2010, the RO requested records regarding the Veteran's vasectomy from Dr. K. at the Trusdale Clinic.  Also in September 2010, a notation was made in the Veteran's file that there were no records available from Trusdale Clinic.  

In November 2011 and again in March 2012, the RO requested records from Dr. J.K., at Urology One, also regarding the Veteran's vasectomy.  The Board finds that there is substantial evidence to believe that Dr. K. from Trusdale Clinic and Dr. J.K. at Urology One are the same doctor, as the Veteran authorized a request for the same records from both doctors, regarding the same procedure.  In November 2011, the RO informed the Veteran that they had requested records from Dr. J.K.

In February 2012 and March 2012, the RO also requested the medical records of the Veteran's wife from Obstetrical Associates.  In March 2012, a notation was made in the Veteran's file noting that Obstetrical Associates did not have any records on the Veteran's wife.

In March 2012, the RO sent a letter to the Veteran explaining that they had not received a reply from Dr. J.K.  Later in March 2012, a notation was made in the Veteran's file that Dr. J.K. had no active records on file for the Veteran.  In June 2012, the RO sent the Veteran a Statement of the Case (SOC) which noted that the RO received negative responses from both Dr. J.K. and Obstetrical Associates to their request for treatment records, and that while the RO made attempts to obtain those records, none were available.  Additionally, in a March 2013 letter, the RO informed the Veteran that in June 2012, they received a negative response from Dr. J.K. to their request for copies of the Veteran's treatment records.  Because the Board is satisfied that Dr. K. from Trusdale Clinic and Dr. J.K. are the same person, the Board has fulfilled its duty to assist in obtaining medical records by requesting the records and informing the Veteran of the negative responses from the doctors from whom the records were requested.

The Veteran has not been afforded a VA examination to assess the nature and etiology of his conditions.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  There is a low threshold of evidence to meet these requirements.  Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

Although the Veteran asserts that he has loss of use of a creative organ and a vasectomy, he has not asserted that it is due to any event, injury, or disease in service other than exposure to herbicides.  As discussed below, the Veteran is not competent to state the cause of his loss of use of a creative organ and vasectomy and as a result, his assertion is not probative.  His STRs are negative for any complaints of, or treatment for, loss of use of a creative organ.  There is no indication of record that the Veteran's loss of use of a creative organ may be related to service.  Importantly, there is no medical evidence in the record to support the Veteran's assertion, and as explained below, the Veteran is not competent to state the cause of his claimed disabilities.  

The Veteran's representative argued that because the VA "recognizes the relationship between certain birth defects of biological children of herbicide[-] exposed [veterans]," the low threshold of evidence needed to suggest the indication between service and a present disability required for remand for a medical examination is met, citing 38 C.F.R. § 3.814.  That provision gives a monetary allowance to the child of a Vietnam veteran exposed to herbicides, who is diagnosed with spina bifida.  However, there is no medical or lay evidence in the record that the Veteran and his wife's fetuses suffered from spina bifida.  38 C.F.R. § 3.815 also gives benefits to a child for disability from a covered birth defect, but only if the Vietnam veteran exposed to herbicides is the biological mother.  Additionally, the National Academy of Sciences' most recent update places birth defects, including stillbirth, in the category of "inadequate or insufficient evidence to determine whether an association exists between herbicide exposure" and that condition.  77 Fed. Reg. 47924, 47927.  This is reasonable evidence against a relationship between birth defects, generally, and herbicide exposure.  Without evidence that the fetuses that the Veteran and his wife lost were suffering from spina bifida, the low threshold of evidence required is not met.  Because the Veteran does not offer adequate competent evidence of an indication that his disability may be associated with his service, remand for an examination is not warranted.  See 38 U.S.C.A. § 5103A(a)(2) (2013) ("The Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim.").  

II. Entitlement to Service Connection for Loss of Use of a Creative Organ and Residuals of a Vasectomy

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran served in Vietnam, earning the Vietnam Service Medal and Vietnam Campaign Medal.  Therefore, the Board presumes he was exposed to herbicides.  38 C.F.R. § 3.307 (2013).  Diseases associated with exposure to certain herbicides used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) (2013). The Veteran's claimed conditions of loss of use of a creative organ and residuals of a vasectomy, however, are not listed as conditions for which service connection is presumed based on herbicide exposure.  38 C.F.R. § 3.309(e) (2013).  

The Board must also consider whether the Veteran's conditions were directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran has advanced no assertion regarding his loss of use of a creative organ and residuals of a vasectomy other than his belief that he is entitled to service connection because he was exposed to herbicides.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether his loss of use of a creative organ and subsequent vasectomy were directly caused by herbicide exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4. 

There is no medical evidence in the record to support the Veteran's assertion that his exposure to herbicides caused him and his wife to have abnormally developed fetuses and subsequent loss of pregnancy.  The only evidence the Veteran submitted consisted of an August 2012 lay statement on his Form 9 that his wife had three malformed fetuses, that they lost each of the pregnancies, that his wife's doctor instructed him to get a vasectomy in order to avoid having a malformed child, and that the Veteran felt that his and his wife's reproductive issues were due to Agent Orange exposure.  

As a lay witness, the Veteran is competent to give evidence that he and his wife had three pregnancies with malformed fetuses, and that the pregnancies subsequently ended.  However, the Veteran is not competent to assess the medical diagnosis that his and his wife's reproductive problems were due to his exposure to herbicides.  The Veteran offered lay testimony that a doctor instructed him to get a vasectomy, but did not state that the doctor informed him that the problems he and his wife were experiencing were an issue with the Veteran's health.  There are many potential causes for the Veteran's loss of use of a creative organ and subsequent vasectomy and the Veteran does not possess the specialized medical experience required to determine which of them is the cause of their inability to reproduce.    Therefore, his assertion is not competent evidence of a nexus between exposure to herbicides and his conditions.

As discussed above, the Veteran's representative has argued that the regulations set forth in 38 CFR § 3.814 demonstrate an indication between the Veteran's claimed conditions and exposure to herbicides.  However, the representative's argument does not constitute substantial competent evidence of a nexus because the conditions listed in 38 C.F.R. §§ 3.814 and 3.815 regarding birth defects in children of veterans exposed to herbicides do not apply to the Veteran's specific assertions, and the National Academy of Sciences considers there to be inadequate or insufficient evidence linking birth defects, including stillbirth, to herbicide exposure.

In sum, as there is no competent evidence of record which relates either of the Veteran's claimed conditions to exposure to herbicides or active service, service connection for loss of use of a creative organ and residuals from a vasectomy is not warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for inability to reproduce, also claimed as loss of use of a creative organ, to include as secondary to exposure to herbicides, is denied.

Service connection for residuals of a vasectomy, to include as secondary to exposure to herbicides, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


